EXHIBIT 10.9





 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[****]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED

 



EXECUTION

STORE EXPANSION CONSULTING AGREEMENT

THIS AGREEMENT (this “Agreement”) is made as of August 5, 2016, and is entered
into by and among Helix Hearing Care (California), Inc., a California
corporation (the “Company”), Mark Moore, an individual (“Mark”), Kim Moore, an
individual (“Kim”) and Matthew Moore, an individual (“Matthew”) (Mark, Kim and
Matthew, collectively, the “Moores”) and InnerScope Advertising Agency Inc., a
Nevada corporation (the “Consultant”). The Company, the Consultant and the
Moores are sometimes hereinafter referred to individually as a “Party” and
together as “Parties.”

WHEREAS, the Buyer is acquiring substantially all of the assets (the “Purchased
Assets”) of Moore Family Hearing Company, Inc. (the “MFHC”), as described more
fully in that certain agreement by and among the Company, MFHC and the Moores
dated as of August 5, 2016 (“Purchase Agreement”);

WHEREAS, all capitalized terms which are used but not defined in this Agreement,
shall be given the meaning ascribed to them in the Purchase Agreement;

WHEREAS, Consultant will provide certain services to the Company as set forth on
Exhibit A hereto (the “Services”);

WHERAS, Consultant acknowledges that in connection with the consulting
relationship with the Company, Consultant will have access to valuable
Confidential Information (as defined in Section 5 below) including, but not
limited to, customer lists, methods of doing business, business plans and trade
secrets:

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto agree as follows:

1. Consulting Relationship. The Company will retain Consultant, and Consultant
hereby agrees to work for the Company, upon the terms and conditions set forth
in this Agreement for the period beginning on the Effective Date (as defined
below) and, unless sooner terminated as provided in Section 4 hereof, ending six
months after the Effective Date (the “Consulting Period”).

2. Consulting Services.

(a) General Service Commitments. During the Consulting Period, Consultant shall
provide consulting services as requested by the Company (collectively,
“Services”). The Parties agree that both Consultant and the Moores shall be
available to the Company on an exclusive basis, and that neither the Consultant
nor the Moores shall work as a consultant or otherwise within the Business (as
defined below) during the Consulting Period, except for the Company (the Parties
agree that any such work would be a conflict of interest). All Services provided
to the Company under this Agreement shall be performed by each of Mark, Matthew
and Kim personally, unless the Company gives written permission to the
Consultant for someone other than the Moores to perform the Services. The
Consultant and the Moores, in rendering Services, agree to comply with all sales
and marketing policies of the Company and its Affiliates, to the extent
applicable to the Services, as such policies may be amended from time to time.
The term “Business” as used in this Agreement, means the service of dispensing
and fitting hearing aids and operating hearing aid dispensing centers. Services
hereunder shall in no event include providing any medical advice to patients or
other end-users of hearing aids or other products of the Company.

 

(b) Supervision. The Moores possess unique skills and knowledge, and the Company
is retaining Consultant to obtain and receive these unique skills and knowledge
in the performance of Services. Accordingly, the Company shall not directly
supervise the Moores as they provide the Services; provided, however, that
Consultant’s work for the Company shall conform to this Section 2.

 

(c) Reporting; Best Efforts. During the Consulting Period, Consultant will
report to the President of the Company, or to such other Company executives as
may be designated by the Company. The Moores, while rendering Services on behalf
of Consultant, will devote their best efforts to the business and affairs of the
Company. The Moores, through the Consultant, will render all Services to the
best of their ability in a diligent, timely, trustworthy, businesslike and
efficient manner.

 

(d) Hours of Work. Other than scheduled appointments, meetings, telephone
conferences and other scheduled events, the Consultant may determine its own
hours of work in performing Services, and the Consultant may perform Services
out of the Moores’ own homes, rather than working out of the Company’s offices.

(e) Private Pay. To the extent possible, Consultant shall limit marketing
efforts to patients who are not enrolled in a Medicaid managed care plan or
other federally funded healthcare program.

(f) Additional Services. The Company may reasonably expand or limit the Services
under this Agreement; provided, however, that any expansion of services shall be
consistent with the Services, as defined in this Agreement.

(g) No Sub-Contracting. Because the Moores’ expertise and knowledge is unique,
all Services shall be performed by the Moores alone, and Consultant may not
sub-contract any work under this Agreement.

3. Compensation to Consultant.

(a) Consulting Fee. [****]

(b) Earnout Fee. [****].

(c) [Intentionally Omitted].

(d) Taxes and Records. No taxes shall be withheld from the Consultant’s fees.
The Consultant and the Moores assume all responsibility for paying any taxes due
on fees received from the Company, to the extent any taxes may be due and owing,
and shall maintain appropriate records of payments. The Company shall issue 1099
forms to the Moores as required by law.

(e) No Company Group Insurance. The Consultant acknowledges that the Moores will
not be eligible for the Company’s group insurance benefits, such as health
insurance, and that they are responsible for making arrangements for their own
personal insurance coverage.

4. Termination.

(a) Notwithstanding Section 1 of this Agreement, the Company may terminate the
consulting relationship for Cause (as defined below). No advance notice of
termination need be provided by the Company in the event of a termination for
Cause, other than associated with applicable “cure” periods.

(b) For purposes of this Agreement:

“Cause” will mean (i) the Moores’ commission of a felony or other crime
involving moral turpitude or any other act or omission involving
misappropriation, fraud or breach of fiduciary duty by the Moores, (ii) serious
misconduct by the Moores with respect to the Company or any of its Affiliates in
the performance of the Moores’ duties hereunder, (iii) unsatisfactory
performance which is not remedied by Consultant within 10 days after written
notice thereof to Consultant, or (iv) any other material breach of this
Agreement by Consultant which, if curable, is not cured within 10 days after
written notice thereof to Consultant. 

5. Confidential Information. “Confidential Information” will be interpreted to
include all information of any sort that is (i) related to the Company or its
Affiliates’ current or potential business or is received from third parties
subject to a duty to maintain the confidentiality of such information, and (ii)
not generally or publicly known. The Consultant agrees that they will use
Confidential Information only as necessary and only in connection with the
performance of Services (the Company specifically agrees that, as a permitted
necessary use, the Consultant may share Confidential Information with their
legal counselors, and tax advisors, as long as such advisors agree to maintain
the confidentiality of the information, and that the Consultant may also include
Confidential Information in tax filings). Consultant agrees that they will not
disclose to any unauthorized Person or use for their own or any other purposes
(except as described in the immediately preceding sentence) any Confidential
Information without the prior written consent of the Company, unless and to the
extent that (a) the Confidential Information becomes generally known to and
available for use by the public, or becomes generally known to and available
within the Company’s industry, other than as a result of Consultant’s acts or
omissions or (b) Consultant is ordered by a court of competent jurisdiction to
disclose Confidential Information, provided that in such circumstance Consultant
must (i) provide prompt written notice to the Company of any relevant process or
pleadings that could lead to such an order and (ii) reasonably cooperate with
the Company at the Company’s expense to contest, object to or limit such a
request and, in any case, when revealing such Confidential Information pursuant
to such court order.

6.  Work Product; Intellectual Property. Consultant acknowledges and agrees that
all intellectual property, methods, analyses, service marks, writings,
audiovisual works, goodwill and tradenames, which relate to the Company or any
of its Affiliates’ actual or anticipated business which are conceived, developed
or made by Consultant while performing Services during the Consulting Period
pursuant to this Agreement (collectively, the “Work Product”) belong to the
Company or such Affiliate. All Work Product created by Consultant during the
Consulting Period, relating to the business of the Company or its potential
businesses, will be considered “work made for hire,” and as such, the Company is
the sole owner of all rights, title, and interests therein. Consultant will
promptly disclose and deliver such Work Product to the Company and, at the
Company’s expense, perform all actions reasonably requested by the Company
(whether during or after the Consulting Period) to establish, confirm, document,
perfect, record, and protect such ownership. Notwithstanding anything contained
herein, nothing in this Section 6 is intended to confer upon the Company or its
Affiliates any intellectual property rights or other rights in inventions or
other work product developed by Consultant prior to the date of this Agreement
or outside of the Services to be provided hereunder.

7.  Non-Compete: Non-Solicitation: Non-Disparagement.

(a)  In further consideration of the compensation to be paid to Consultant
hereunder, the Moores acknowledge that in the course of Services that they have,
and will continue to, become familiar with the Company’s and its Affiliates’
trade secrets, methods of doing business, business plans and other valuable
Confidential Information concerning the Company and its Affiliates and their
customers and suppliers and that the Moores’ services have been and will be of
special, unique and extraordinary value to the Company and its Affiliates. The
Moores agree that, so long as the Moores are providing Services and continuing
for 24 months thereafter, the Moores will not, directly or indirectly, anywhere
in the Applicable Area (whether on their own account, or as a consultant, agent,
partner, manager, joint venturer, owner, operator or officer of any other
Person, or in the case of the Moores, as an employee, or in any other manner):
(i) act in a capacity, or provide services, similar to those that the Moores
acted in or provided for the Company, for any other business that is, directly
or indirectly, engaged in the Business; (ii) supervise, manage or oversee others
engaging, directly or indirectly, in the Business, or manage, control,
participate in, provide financing to, consult with, or render services for, any
other Person that, directly or indirectly, engages in the Business; or (iii)
directly or indirectly have any ownership interest (whether as proprietor,
partner, member, stockholder or otherwise) in any business (regardless of the
form in which conducted) which is, directly or indirectly, engaged in the
Business; provided, nothing herein will prohibit the Moores from being a passive
owner of not more than 1% of the outstanding stock of any class of a corporation
which is publicly traded, and nothing herein will prohibit the Moores from
passive investments in any privately held corporation or other entity which does
not engage in the Business. The term “Applicable Area” means a 10 mile radius of
any of the existing clinics of the Company, which are listed on Exhibit B
hereof, (2) the clinics or retail stores purchased by the Company pursuant to
the Purchase Agreement and (3) the clinics or retail stores opened by Consultant
pursuant to this Agreement.

(b)  For 12 months after termination of the Consulting Period (the “Nonsolicit
Period”) the Moores will not, directly or indirectly, in any manner: (i) hire or
engage, or recruit, solicit or otherwise attempt to employ or retain or enter
into any business relationship with, any current or former employee of the
Company, (ii) induce or attempt to induce any current or former employee of the
Company or any of its Affiliates, to leave the employ of the Company or any such
Affiliate, or in any way interfere with the relationship between the Company or
any of its Affiliates and any of their employees; provided, however, that the
Moores may hire former employees and consultants to the Company and Affiliates
after such former personnel have ceased to be employed or otherwise engaged by
the Company or any of its Affiliates for a period of at least 12 months, and
further provided, that nothing in this Section 7(b) is intended to prohibit the
Moores from making solicitations in media of general circulation that are not
targeted at employees of the Company or any of its Affiliates.

(c)  The Moores acknowledge and agree that the restrictions contained in this
Section 7 with respect to time, geographical area, and scope of activity are
reasonable and do not impose a greater restraint than is necessary to protect
the goodwill and other legitimate business interests of the Company and its
Affiliates and that the Moores has had the opportunity to review the provisions
of this Agreement with legal counsel. In particular, the Moores agree and
acknowledge that the Company is now or will be engaging in the Business and
actively marketing its services and products within the Business throughout the
Applicable Area, that the Company and its Affiliates expend significant time and
effort developing and protecting the confidentiality of their methods of doing
business, technology, customer lists, long term customer relationships and trade
secrets and such methods, technology, customer lists, customer relationships and
trade secrets have significant value. The existence of any claim or cause of
action by the Moores against the Company or any of its Affiliates, whether
predicated on this Agreement or otherwise, will not constitute a defense to the
enforcement by the Company of the provisions of Sections 5, 6 or this Section 7,
which Sections will be enforceable notwithstanding the existence of any breach
by the Company. Notwithstanding the foregoing, the Moores will not be prohibited
from pursuing such claims or causes of action against the Company.

(d)  In the event of the breach or a threatened breach by the Moores of any of
the provisions of Sections 5, 6 or this Section 7, the Company and any of its
Affiliates, in addition and supplementary to any other rights and remedies
existing in their favor, may seek specific performance and/or injunctive or
other equitable relief from a court of competent jurisdiction in order to
enforce or prevent any violations of the provisions hereof.

(e)  If either Party (i) brings any action or proceeding to enforce any
provision of this Agreement or to obtain damages as a result of a breach of this
Agreement or to enjoin any breach of this Agreement and (ii) prevails in such
action or proceeding, then the non-prevailing Party will, in addition to any
other rights and remedies available to such Party, reimburse the prevailing
Party for any and all reasonable costs and expenses (including attorneys’ fees)
incurred by the prevailing Party in connection with such action or proceeding.

(f)  The Parties recognize that their reputations are valuable assets. The
Moores agree not to disparage the Company. The Company agrees not to disparage
the Moores. These obligations apply to oral statements as well as to written
statements.

8.  Independent Contractor Relationship. The Company and the Consultant agree
that all Services will be rendered by the Consultant in the capacity of an
independent contractor of the Company. Under such circumstances, the Moores will
not be covered under any Company employee benefit plans, and shall not be
eligible for the Company’s workers compensation benefits. This Agreement shall
not be interpreted or construed as creating or evidencing an employment,
association, joint venture, partnership or franchise relationship among the
parties or as imposing any employment, partnership, or franchiser obligation or
liability on either Party.

9.  Consultant’s Lack of Authority. The Moores have no authority to bind the
Company to contracts, or to act as an agent of the Company in any way, except as
expressly delegated by the Company. The Moores shall not use the Company’s
trademarks, or branding, at any time, except as permitted by the Company in
writing.

10.  Company’s Indemnity Commitment to Consultant. The Company shall indemnify,
defend, and hold harmless the Consultant, to the fullest extent permitted by
applicable law, from and against any damages or liabilities, including
reasonable attorney’s fees, that the Consultant may sustain by reason of the
Company’s acts or omissions in connection with the consulting relationship or
Services under this Agreement. Provided, however, that the Consultant shall not
be indemnified for damages or liabilities to the extent that the Consultant
receive the proceeds of insurance covering the same, or is otherwise reimbursed
through some other source, nor will the Consultant be indemnified for damages or
liabilities caused by the Consultant’s own acts or omissions. Separate counsel,
reasonably acceptable to Consultant, shall be provided where joint
representation would or might create a conflict of interest. The Consultant
agrees to cooperate with the Company’s counsel in any legal proceeding, or in
connection with any claim, where this obligation is or may be applicable.

11.  Consultant’s Indemnitv Commitment to Company. The Consultant indemnifies,
defends, and holds harmless the Company, to the fullest extent permitted by
applicable law, from and against any damages or liabilities, including
reasonable attorney’s fees, that the Company may sustain because of the
Consultant’s or the Moores’ acts or omissions in connection with the consulting
relationship or Services under this Agreement, including but not limited to any
damages that the Company may sustain related to MFHC’s minority shareholder, GN
Resound or its Affiliates. Provided, however, that the Company shall not be
indemnified for damages or liabilities to the extent that the Company receives
the proceeds of insurance covering the same, or is otherwise reimbursed through
some other source, nor will the Company be indemnified for damages or
liabilities caused by the Company’s own acts or omissions. Separate counsel,
reasonably acceptable to the Company, shall be provided where joint
representation would or might create a conflict of interest. The Company agrees
to cooperate with the Consultant’s counsel in any legal proceeding, or in
connection with any claim, where this obligation is or may be applicable.

12.  The Moores’ Representations. Each of the Moores hereby represents and
warrants to the Company that (i) they have entered into this Agreement of their
own free will for no consideration other than as referred to herein, (ii) the
execution, delivery and performance of this Agreement by the Moores does not and
will not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which the Moores is a party
or by the Moores is bound, (iii) the Moores are not parties to or bound by any
employment, non-competition, confidentiality or other similar agreement with any
other Person and (iv) upon the execution and delivery of this Agreement by the
Company, this Agreement will be the valid and binding obligation of the Moores,
enforceable in accordance with its terms.

13.  Notices. Any notice provided for in this Agreement will be in writing and
will be either personally delivered, sent by reputable overnight courier
service, sent by facsimile (with hard copy to follow by regular mail) or mailed
by first class mail, return receipt requested, to the recipient at the address
below indicated:

If to Consultant or the Moores:

InnerScope Advertising Agency, Inc.

2281 Lava Ridge Ct., Suite 130

Roseville, CA 95661

Attn: Matthew Moore, President

Fax: 916 218 4101

Email: matthewmoore@hearingmed.com

 

with a copy to:

InnerScope Advertising Agency, Inc.

2281 Lava Ridge Ct., Suite 130

Roseville, CA 95661

Attn: Mark Moore, Chairman

Fax: 916 218 4101

Email: markmoore@hearingmed.com

 

If to the Company:

Helix Hearing Care (California), Inc.

1101 Brickell Ave., Suite N401, Miami, Florida 33131

Attn: President

 

with a copy to:

Helix Hearing Care (California), Inc.

1101 Brickell Ave., Suite N401, Miami, Florida 33131

Attn: Maria C. Mayer, Esq.

Vice President of Legal

Email: mmye@widex.com

 

or such other address or to the attention of such other person as the recipient
Party will have specified by prior written notice to the sending Party. Any
notice under this Agreement will be deemed to have been given when so delivered,
sent or mailed.

 



14.  Complete Agreement. This Agreement embodies the complete agreement and
understanding among the Parties and supersedes and preempts any prior
understandings, agreements or representations by or among the Parties, written
or oral, which may have related to the subject matter hereof in any way.

15.  Counterparts. This Agreement may be executed in separate counterparts
(including by facsimile signature pages), each of which is deemed to be an
original and all of which taken together constitute one and the same agreement.

16.  Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by the Moores, the Company and their respective
heirs, successors and assigns. The Moores may not assign their rights or
delegate their duties or obligations hereunder without the prior written consent
of the Company. The Company may assign its rights and obligations hereunder
(including without limitation its rights under Section 7) without the consent
of, or notice to, the Consultant, to any of the Affiliates or to any Person that
acquires the Company or any portion of its business or its assets, in which case
all references to the Company will refer to such assignee.

17. Choice of Law; Exclusive Venue. THIS AGREEMENT, AND ALL ISSUES AND QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS
AGREEMENT, WILL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL
LAWS OF THE STATE OF FLORIDA, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICT OF LAW RULES OR PROVISIONS. THE PARTIES AGREE THAT ALL DISPUTES, LEGAL
ACTIONS, SUITS AND PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT MUST
BE BROUGHT EXCLUSIVELY IN A FLORIDA STATE COURT IN MIAMI DADE COUNTY, FLORIDA
(COLLECTIVELY THE “DESIGNATED COURTS”). EACH PARTY HEREBY CONSENTS AND SUBMITS
TO THE EXCLUSIVE JURISDICTION OF THE DESIGNATED COURTS AND THEIR APPELLATE
COURTS. NO LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY
BE BROUGHT IN ANY OTHER FORUM.

18.  Mutual Waiver of Jury Trial. THE COMPANY AND CONSULTANT AND THE MOORES EACH
WAIVE THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY OF CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT IN ANY ACTION,
PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST
ANY OTHER PARTY OR ANY AFFILIATE OF ANY OTHER SUCH PARTY, WHETHER WITH RESPECT
TO CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE. THE COMPANY AND THE CONSULTANT AND
THE MOORES EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION WILL BE TRIED BY A
COURT TRIAL WITHOUT A JURY.

 

19.  Effective Date. This Agreement will become effective on the date of its
execution and the closing of the transactions contemplated by the Purchase
Agreement (the “Effective Date”). If for any reason the closing of the
transactions contemplated by the Purchase Agreement does not occur, then this
Agreement will not be effective and will be of no force or effect.

 

20.  Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company, on the one hand, and
the Consultant on the other hand, and no course of conduct or course of dealing
or failure or delay by any Party hereto in enforcing or exercising any of the
provisions of this Agreement will affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.



 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Store Expansion
Consulting Agreement as of the date first written above.



CONSULTANT:   INNERSCOPE ADVERTISING AGENCY, INC., a Nevada corporation  
By:  /s/ Matthew Moore    Matthew Moore, President   THE MOORES:     /s/ Mark
Moore Mark Moore, an individual   /s/ Kim Moore Kim Moore, an individual   /s/
Matthew Moore Matthew Moore, an individual     COMPANY:    HELIX HEARING CARE
(CALIFORNIA), INC., a California corporation   By: /s/ Maria C. Mayer   Maria C.
Mayer, Vice President



 

 

 

Exhibit A

 

The primary scope of activities shall be the following. All activities, costs
and details for expansion need to be approved by Company management.

 



a. Be responsible for all physical plant and marketing details of a new store
opening in select areas.               i.    Physical Plant Opening: [****]  
ii.    Given unforeseen issues with locations, costs, or other related problems,
this initial list could be adapted, but the expectation of 5 stores in the
initial 6 month-term remains the same.   iii.    Marketing and Advertising:
Develop direct mail and newspaper ads to support the marketing plan for “New
Store Openings”, using the creative strategy developed by Consultant.       •
Consultant and Moores will work together to create appropriate advertising
schedules, marketing objectives, and creative goals.      • The advertising plan
as well as the total cost of each plan will be presented for approval to Company
prior to ordering and implementation.       • Company is responsible for the
total cost and fees of the marketing plan and thus will be billed separately
from Consultant and not part of the section 3 under this Agreement.   iv.   
Selection of office site   v.    Procurement of site   vi.    Management
of lease negotiations    vii.    Layout and Design of locations   viii.   
Signage    ix.    Management of all build out and Tenant Improvements as needed
in each location   x.    Management of all equipment and furniture as needed in
each location   xi.    Management audio/visual as needed in each location as
coordinated with AMG IT   xii.    Obtaining proper city, county licenses   
xiii.    Decorate and complete setup of each location ready for operation  
xiv.    Open House Schedules and Support

 

 

 

____________________________________________________________________

 

Exhibit B

 

 

A-1 Hearing Centers, 7730 AA Herschel Ave., La Jolla, CA

A-1 Hearing Centers, 2934 Lincoln Ave., San Diego, CA

A-1 Hearing Centers, 1132 San Marino Dr., San Marcos, CA

Audiologic Associates of Santa Barbara, 215 West Pueblo St, Santa Barbara, CA

Audiologic Associates of Santa Barbara, 2027 Village Lane, Solvang, CA

Greenley Oaks, 795 Morning Star Drive, Sonora, CA

Hearing Resource Center, 100 S. Ellsworth Ave., San Mateo, CA

True Sound, 1539 Shoat Blvd., San Francisco, CA